—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered April 29, 1996, convicting defendant, upon his plea of guilty, of at*392tempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
The court properly denied, after a hearing, defendant’s motion to withdraw his plea, since the record demonstrates that defendant knowingly and voluntarily pleaded guilty and received effective assistance of counsel (see, People v Ford, 86 NY2d 397, 404; People v Spinks, 227 AD2d 310, lv denied 88 NY2d 995).
We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record. Concur— Sullivan, J. P., Ellerin, Nardelli, Rubin and Mazzarelli, JJ.